                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              FLORENCE DIVISION

    United States of America,                   Crim. No. 4:07-cr-00208-TLW-6

          v.
                                                               Order
    Kenyon Dajuan Gaither



         This matter is before the Court on Defendant’s motion for a sentence reduction

pursuant to the First Step Act of 2018, passed by Congress and signed into law by the

President on December 21, 2018. Pub. L. No. 115-391, 132 Stat. 5194. This law

contains sentencing provisions that apply retroactively to certain defendants

previously sentenced.

         Defendant pled guilty to a charge of Conspiracy to Possess With Intent to

Distribute 50 Grams or More of Cocaine Base, in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A)(iii), and 846.     The Government filed a § 851 Information listing

convictions, but at sentencing and pursuant to the parties’ plea agreement, the

Government withdrew all but one. Sent. Tr. 31:20–24 This made his statutory

sentencing range 20 years to Life, followed by at least 10 years of supervised release.

PSR ¶¶ 99, 104; Sent Tr. 33:18–24. His Guidelines range at sentencing—after taking

into account the applicable mandatory minimum—was 240 months, followed by 10

years of supervised release.1 PSR ¶¶ 100, 107; Sent Tr. 33:15–20. The Court imposed




1His Guidelines range absent the mandatory minimum would have been 188 to 235
months (33/IV). PSR ¶ 100.


                                            1
a 240-month sentence, followed by a 10-year term of supervised release. ECF No.

346.

       Section 404(b) of the First Step Act provides that “[a] court that imposed a

sentence for a covered offense may . . . impose a reduced sentence as if sections 2 and

3 of the Fair Sentencing Act of 2010 . . . were in effect at the time the covered offense

was committed.” Section 404(a) defines “covered offense” as “a violation of a Federal

criminal statute, the statutory penalties for which were modified by section 2 or 3 of

the Fair Sentencing Act of 2010 . . . , that was committed before August 3, 2010.” As

noted above, Count 1 charged him with violating 21 U.S.C. § 841(b)(1)(A)(iii). Section

2(a) of the Fair Sentencing Act modified the statutory penalties set forth in 21 U.S.C.

§ 841(b)(1)(A)(iii) by increasing the threshold amounts of crack from 50 grams to 280

grams.

       The Government takes the position that Defendant is not eligible for relief

under the First Step Act because the crack weight for which he was held accountable

at sentencing—625.25 grams—exceeds the current § 841(b)(1)(A)(iii) threshold of 280

grams. See ECF No. 649 at 4–5. The issue of the applicable crack weight will be

discussed in detail below, but regardless of that issue, the Fourth Circuit has recently

made it clear that eligibility for a First Step Act reduction depends on the statute of

conviction, not the drug weight established at sentencing.         In United States v.

Wirsing, the Fourth Circuit considered the question of when a defendant is eligible

for relief under the First Step Act, ultimately holding that “any inmate serving a

sentence for pre-August 3, 2010 violations of 21 U.S.C. § 841(b)(1)(A)(iii) or (B)(iii)—



                                           2
both of which were modified by Section 2 of the Fair Sentencing Act—is serving ‘a

sentence for a covered offense’ and may seek a sentence reduction under the First

Step Act.” 943 F.3d 175, 185 (4th Cir. 2019) (citations omitted). Because Defendant

is serving a sentence for a pre-August 3, 2010 violation of § 841(b)(1)(A)(iii), he is

eligible for a sentence reduction under § 404(b) of the First Step Act and 18 U.S.C.

§ 3582(c)(1)(B). In light of the First Step Act, his reduced statutory sentencing range

is 10 years to Life, followed by at least 8 years of supervised release. See 21 U.S.C.

§ 841(b)(1)(B)(iii) (setting forth the current penalties for a defendant who is convicted

of possessing with intent to distribute at least 28 grams but less than 280 grams of

crack).

      In Defendant’s motion, he implicitly requests a full resentencing hearing

because he disputes the continued validity of his § 851 enhancement. See ECF No.

647 at 3–4. The Government argues that he is not entitled to a full resentencing. See

ECF No. 649 at 7–9.

      Judge Currie has recently considered this question and concluded that a First

Step Act defendant is not entitled to a full resentencing. United States v. Shelton,

No. 3:07-329 (CMC), 2019 WL 1598921, at *2–3 (D.S.C. Apr. 15, 2019). The Court

notes Judge Currie’s thorough, well-reasoned opinion and adopts her analysis of the

applicable law in this case. Thus, the Court concludes that although Defendant is

eligible for a sentence reduction, he is not entitled to a full resentencing. See also

Wirsing, 943 F.3d at 181 n.1 (“Defendant does not contest that his relief, if any, will

be in the form of a limited sentence modification rather than a plenary



                                           3
resentencing.”).

       Though Defendant is eligible for a sentence reduction, a reduction is not

automatic. Section 404(c) of the First Step Act explicitly provides that “[n]othing in

this section shall be construed to require a court to reduce any sentence pursuant to

this section.”

       The Government argues that, even if the Court concludes that Defendant is

eligible for a sentence reduction, the Court should exercise its discretion to deny a

reduction, primarily because his crack weight exceeds the current 280-gram

threshold. See ECF No. 649 at 6–7. Though the Court has found this position

persuasive in other First Step Act cases, the circumstances of this case dictate

otherwise.

       The transcript of the original sentencing in this case shows that there was a

significant dispute about the drug amounts assigned to Defendant for sentencing

purposes. As will be discussed, at the time of his original sentencing, the drug weight

argument was irrelevant, but the First Step Act makes that argument relevant to the

question of whether a sentence reduction is warranted. A full resentencing hearing

would not change the analysis here as the transcript of the original sentencing clearly

shows that Defendant challenged the drug weight assigned to him.

       The PSR held Defendant accountable for 625.25 grams of crack. PSR ¶ 36.

Prior to sentencing, defense counsel filed numerous objections to that drug weight.

See PSR Addendum. Out of all the paragraphs in the PSR that put drug weight on

Defendant, the only ones he did not object to were Paragraphs 17, 30, 31, 32, 33, 34,



                                          4
35. The drug weights from those paragraphs add up to 114.44 grams of crack, which

is below the 280-gram threshold.

         At sentencing, defense counsel said that he wanted to withdraw the objections,

but when the Court asked Defendant if that was what he wanted to do, he indicated

that he wanted to proceed with the objections to challenge the drug weight assigned

to him. See Sent. Tr. 2:13–3:16. Ultimately, after much discussion between the

Court, the AUSA, defense counsel, and Defendant, the Court did not rule on the

objections. His sentence was controlled by his admission—both at the plea hearing

and then reiterated at sentencing—that he conspired to distribute at least 50 grams

of crack, which brought into play the 20-year mandatory minimum. Regardless of

the outcome of his drug weight objections, that mandatory 20-year statutory sentence

trumped the otherwise-applicable Guidelines range. See Sent. Tr. 32:2–33:20.

         At this time, more than a decade after Defendant’s sentencing hearing, it is

not possible to determine whether he would have prevailed on his objections had the

Court ruled on them. But in light of the transcript of the sentencing, his crack weight

was between 114.44 grams and 625.25 grams. Because the crack weight on the low

end of that range is below the 280-gram threshold made applicable by the Fair

Sentencing Act and the First Step Act, an outright denial of a sentence reduction is

not warranted in this case.

         The Sentence Reduction Report uses the 625.25-gram crack weight to calculate

a total offense level of 29, which is based on a base offense level of 30,2 a two-level



2   A base offense level 30 applies to a crack weight between 280 grams and 840 grams.

                                            5
enhancement for possession of a firearm, and a three-level reduction for acceptance

of responsibility. When combined with his criminal history category of IV, Probation

calculated his post-First Step Act Guidelines range at 121 to 151 months.

Recalculating the Guidelines under the 114.44-gram crack weight results in a total

offense level of 25, which is based on a base offense level of 26,3 a two-level

enhancement for possession of a firearm, and a three-level reduction for acceptance

of responsibility. Combined with his criminal history category of IV, his range would

be 84 to 105 months, though that would be trumped by the now-applicable mandatory

minimum of 120 months, which becomes the Guidelines range.

      In considering whether to reduce Defendant’s sentence, the Court has carefully

reviewed the Presentence Investigation Report and Sentence Reduction Report, and

has considered the current statutory range, the Guidelines range, the § 3553(a)

factors, and evidence of post-sentencing mitigation. Pursuant to the First Step Act,

Defendant’s motion, ECF No. 647, is GRANTED. Defendant is now sentenced to a

term of imprisonment of 180 months or time served, whichever is greater.4 This


U.S.S.G. § 2D1.1(c)(5).
3A base offense level 26 applies to a crack weight between 112 grams and 196 grams.
U.S.S.G. § 2D1.1(c)(7).
4 Pursuant to United States v. Ketter, 908 F.3d 61 (4th Cir. 2018), to the extent that
a sentence of time served constitutes an upward variance, having carefully considered
the record in this case and the § 3553(a) factors, the Court concludes that such a
variance is warranted. See, e.g., United States v. Laguerre, No. 5:02-cr-30098-3, 2019
WL 861417, at *3–4 (W.D. Va. Feb. 22, 2019) (“In particular, the need to protect the
public and the need for deterrence dictates that a defendant not be allowed to ‘bank
time,’ which could allow him to commit further crimes without the fear of
imprisonment. . . . The court also considers the need to avoid unwarranted sentencing
disparities and the fact that other courts granting reductions under the First Step

                                          6
sentence is in the middle of the 10-year sentence that would be imposed based on his

asserted drug weights and the 20-year sentence imposed and sought by the

Government at the original sentencing. Again, Defendant challenged the drug weight

at the original sentencing. Upon his release from incarceration, he must serve a term

of supervised release of 8 years. An amended judgment will follow.

      IT IS SO ORDERED.5

                                       s/ Terry L. Wooten
                                       Terry L. Wooten
                                       Senior United States District Judge

December 18, 2019
Columbia, South Carolina




Act have reduced to sentences of time served, even where a defendant had served
more than the applicable guideline range.”).
5In light of this ruling, the Court terminates as MOOT the remaining outstanding
motion in this case, ECF No. 636.


                                         7
